Case 18-83286-CRJ11   Doc 1    Filed 11/02/18 Entered 11/02/18 13:14:20   Desc Main
                              Document      Page 1 of 4
Case 18-83286-CRJ11   Doc 1    Filed 11/02/18 Entered 11/02/18 13:14:20   Desc Main
                              Document      Page 2 of 4
Case 18-83286-CRJ11   Doc 1    Filed 11/02/18 Entered 11/02/18 13:14:20   Desc Main
                              Document      Page 3 of 4
Case 18-83286-CRJ11   Doc 1    Filed 11/02/18 Entered 11/02/18 13:14:20   Desc Main
                              Document      Page 4 of 4
